       Case 1:19-cv-07625-AJN-DCF Document 73 Filed 11/02/20 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




November 2, 2020
VIA ECF

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007


       Re:     VE v. Darren Indyke and Richard D. Kahn as joint personal
               representatives of the Estate of Jeffrey E. Epstein, et al.,
               No. 1:19-cv-07625-AJN-DF

Dear Judge Freeman:

      Pursuant to the Court’s September 4, 2020 Order (ECF No. 71), Plaintiff and
Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey
E. Epstein, jointly submit this status report.

        Plaintiff has submitted her claim to the Epstein Victims’ Compensation Program; it
is currently under review.

       To preserve the parties’ resources and in the interests of judicial economy, the
parties respectfully request that this case remain stayed at this time.

Respectfully submitted,


/s/ Bennet J. Moskowitz
Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
